OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
A jury convicted appellant of forgery, sentenced her to seventeen years’ confinement, and fined her $2,000. The Houston Court of Appeals affirmed the conviction and sentence. Diggs v. State, 928 S.W.2d 756 (Tex. App.—Houston [14th Dist.] 1996). We granted discretionary review on two grounds. We decide our decision to grant discretionary review was improvident. Therefore, we dismiss appellant’s petition for discretionary review.